FINAL REJECTION
This office action is in response to the amendment and remarks filed on 05/03/2021.  Claims 1-9, 11-15 and 17-20 are currently pending and being examined.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
ASSEMBLY FIXTURE FOR A FAN CASING OF A GAS TURBINE ENGINE

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-15 and 17-20   have been considered but are not persuasive because the newly added limitations “an inner surface of the locating structure secured to an another surface of the fan casing” and “the locating structures made of plastic” are present in the previously applied prior art.  Refer to rejection(s) below for a detail explanation on how these newly added limitations are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 12-15 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over  Kappes (US 9,828,876).

    PNG
    media_image1.png
    375
    1047
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    874
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    431
    874
    media_image3.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figures 3, 4 shown immediately above, Kappes discloses an assembly fixture for a fan casing of a gas turbine engine wherein the fan casing comprises a flange having a plurality of apertures extending therethrough, comprising: a locating structure engageable by a fastener extending through a particular aperture of the plurality of apertures to secure an inner surface of the locating structure to an outer surface of the fan casing, the locating structure comprising a positioning feature, and a locating feature indicating a particular location of the fan casing when the locating structure is mounted to the fan casing.
Kappes does not teach the locating structure is made of plastic. However, Kappes teaches that the locating structure 30, the fan casing 32 and/or any intermediate skin may be made from metal or another material (col. 8 lines 35-38). Further, Kappes teaches an intermediate layer 34 made of metals or plastics (col. 8 lines 44-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the locating structure in Kappes of any suitable material including plastic since it has been held that the selection of a known material (in the present case plastic) based on its suitability for its intended use (lighter and readily commercially available) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07. 
Regarding dependent Claim 3, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein the fan casing comprises a portion that is circular cylindrical in shape, wherein the outer surface of the fan casing comprises a particular radius of 
Regarding dependent Claim 4, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein the locating structure, the positioning feature, the fastener, and the locating feature comprise a first locating structure, a first positioning feature, a first fastener, and a first locating feature, respectively, and wherein the assembly fixture further comprises a second locating structure comprising a second positioning feature engageable by a second fastener to secure the inner surface of the second locating structure to the outer surface of the fan casing at a position spaced from the first locating structure and a second locating feature indicating a further particular location of the fan casing when the second locating structure is mounted to the fan casing, as shown in marked-up figures 3, 4 above.
Regarding dependent Claim 5, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein the second fastener extends through a further particular aperture of the plurality of apertures when the second locating structure is mounted to the fan casing, as shown in marked-up figures 3, 4 above.
Regarding dependent Claim 6, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein the flange comprises a first flange disposed at an axial end of the fan casing and the fan casing further comprises a second flange spaced from the first flange comprising a further plurality of apertures extending therethrough and the second fastener extends through a further particular aperture of the further plurality of 
Regarding dependent Claim 7, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein the locating structure comprises a plurality of locating features that indicate a plurality of locations of the fan casing when the locating structure is mounted to the fan casing, as shown in marked-up figures 3, 4 above.
In regards to Independent Claim 8, and with particular reference to Figures 3, 4 shown above, Kappes discloses an assembly fixture for a fan casing of a gas turbine engine wherein the fan casing comprises a first flange comprising a plurality of apertures extending therethrough and a second flange spaced from the first flange, comprising: a plurality of locating structures each comprising a positioning feature that is engageable by a fastener extending through a particular aperture of the plurality of apertures to secure an inner surface of the locating structure to an outer surface of the fan casing and a locating feature indicating a particular location of the fan casing when the locating structure is mounted to the fan casing; and a further locating structure (one of the plurality of shown locating structures; the others locating structures are the plurality of locating structures) engageable by a further fastener to the second flange and comprising a further locating feature indicating a further particular location of the fan casing when the further locating structure is mounted to the fan casing.
Kappes does not teach the plurality of locating structures and the further locating structure are made of plastic. However, Kappes teaches that the locating structure 30, the fan casing 32 and/or any intermediate skin may be made from metal or another material (col. 8 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of locating structures and the further locating structure in Kappes of any suitable material including plastic since it has been held that the selection of a known material (in the present case plastic) based on its suitability for its intended use (lighter and readily commercially available) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07. 
Regarding dependent Claim 9, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein the locating feature comprises at least one opening, as shown in marked-up figures 3, 4 above.
Regarding dependent Claim 12, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein the plurality of locating structures comprises eight locating structures and the further locating structure comprises a single locating structure (one of the total panels is selected as the further locating structure so there is a single locating structure; the rest are the at least eight locating structures), as shown in marked-up figures 3, 4 above.
Regarding dependent Claim 13, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein each fastener comprises a bolt and a nut, as shown in marked-up figures 3, 4 above.
Regarding dependent Claim 14, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein each positioning feature comprises an enlarged portion, as shown in marked-up figures 3, 4 above.
In regards to Independent Claim 15, and with particular reference to Figures 3, 4 shown above, Kappes discloses an assembly fixture for a fan casing of a gas turbine engine wherein the fan casing comprises a first flange disposed at an end of the fan casing and comprising a first plurality of apertures extending therethrough and a second flange disposed at a medial portion of the fan casing spaced from the first flange and comprising a second plurality of apertures, comprising: a plurality of locating structures each comprising a positioning feature comprising an enlarged portion engageable by a fastener extending through a particular aperture of the first plurality of apertures to secure an inner surface of the locating structure to an outer surface of the fan casing, each locating structure comprising a plurality of openings each indicating a particular location of the fan casing when the locating structure is mounted to the fan casing; and a further locating structure (one of the plurality of shown locating structures; the others locating structures are the plurality of locating structures)  comprising a further positioning feature comprising a further enlarged portion engageable by a further fastener extending through a certain aperture of the second plurality of apertures to secure an inner surface of the further locating structure to the outer surface of the fan casing, the further locating structure comprising a further plurality of openings each indicating a further particular location of the fan casing when the further locating structure is mounted to the fan casing.
Kappes does not teach the plurality of locating structures and the further locating structure are made of plastic. However, Kappes teaches that the locating structure 30, the fan or another material (col. 8 lines 35-38). Further, Kappes teaches an intermediate layer 34 made of metals or plastics (col. 8 lines 44-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of locating structures and the further locating structure in Kappes of any suitable material including plastic since it has been held that the selection of a known material (in the present case plastic) based on its suitability for its intended use (lighter and readily commercially available) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07. 
Regarding dependent Claim 18, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein the plurality of locating structures comprises eight locating structures and the further locating structure comprises a single locating structure (one of the total panels is selected as the further locating structure so there is a single locating structure; the rest are the at least eight locating structures), as shown in marked-up figures 3, 4 above.
Regarding dependent Claim 19, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein each fastener comprises a bolt and a nut, as shown in marked-up figures 3, 4 above.
Regarding dependent Claim 20, Kappes teaches the invention as claimed and as disclosed above and Kappes further teaches wherein each locating structure engages the second flange, as shown in marked-up figures 3, 4 above.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kappes in view of Benson et al. (US 2015/0276223).
Kappes as modified teaches the invention as claimed and as disclosed above including making the locating structures of plastic but is silent about manufacturing these using 3D printing.
Benson teaches that an additive manufacturing process such as 3D printing is well known in the art and can be used for making components in a gas turbine fan casing in order to manufacture more efficiently and less expensive (par. 32, 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of using an additive manufacturing process such as 3D printing, as taught by Benson, to the device of Kappes, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of additive manufacturing process such as 3D printing, to achieve predictable results, in this case, manufacture components more efficiently and less expensive (pars 32, 103 in Benson), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/William H Rodriguez/Primary Examiner, Art Unit 3741